Exhibit 99.1 Quotient Limited Reports Third Quarter Fiscal 2016 Financial Results · Considerable progress on development and commercial scale-up of MosaiQ™, Quotient’s next-generation automation platform for transfusion diagnostics · Marketing of MosaiQ™ expected to start in the fourth quarter of 2016 in Europe with U.S. commercial launch anticipated in the first quarter of 2018, if licensed for sale · Product sales of $4.4 million in 3QFY16, exceeding guidance · In January, announced MosaiQ™ platform will be expanded to include Nucleic Acid Testing (or NAT) · Priced an underwritten public offering of 4.4 million ordinary shares expected to raise net proceeds of $36.9 million
